Citation Nr: 1043695	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-35 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from 
July 1978 to August 1978 and from October 1979 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied the Veteran's claim.

In a February 2010 Board decision, the claim was remanded for 
further evidentiary development.  The VA Appeals Management 
Center (AMC) continued the previous denial in an August 2010 
supplemental statement of the case (SSOC).  The Veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings.


FINDINGS OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed Hepatitis C and his military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active military 
service.  
38 U.S.C.A. §§ 105, 1110, 116 (West 2002); 38 C.F.R. § 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for Hepatitis 
C, which he contends was as a result of airgun administered 
vaccinations during his military service.  
In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then render a decision.

Stegall concerns

In February 2010, the Board remanded the case in order for the 
agency of original jurisdiction (with the requisite assistance of 
the Veteran) to obtain private treatment records from Dr. B. R.  
A medical nexus opinion was also to be obtained.  The claim was 
then to be readjudicated.  

The record indicates that the AMC sent a letter to the Veteran 
dated April 2010 instructing him to send "any medical reports" 
that he had from Dr. B.R. and if he wanted the outstanding 
treatment records to be obtained for him to "complete and return 
the attached VA Form 21-4142, Authorization and Consent to 
Release Information."  This form was never submitted by the 
Veteran and, instead, he submitted a June 2010 statement 
indicating that he had "no additional information to send about 
my claim."  The record also indicates that a VA medical opinion 
was obtained in July 2010, which has been associated with the 
claims folder.  This will be discussed below.  A SSOC was issued 
in August 2010.  

Accordingly, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist a claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify a veteran and a veteran's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims.  As part of this notice, VA is to 
specifically inform a veteran and a veteran's representative, if 
any, of which portion, if any, of the evidence is to be provided 
by a veteran and which part, if any, VA will attempt to obtain on 
behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant, but not mentioning who is 
responsible for obtaining such evidence, did not meet the 
standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied.  The Veteran was informed of the evidentiary 
requirements for service connection in a letter dated May 2006.  
The VCAA letter indicated that in order for service connection to 
be granted there must be evidence of an injury in military 
service or a disease that began in or was made worse during 
military service, or that there was an event in service that 
caused an injury or disease; a current physical or mental 
disability shown by medical evidence; and a relationship between 
the disability and an injury, disease, or event in military 
service.  

Crucially, the RO informed the Veteran of VA's duty to assist him 
in the development of his claim in the May 2006 VCAA letter.  
Specifically, the letter stated that VA would assist the Veteran 
in obtaining relevant records such as all records held by Federal 
agencies to include service treatment records or other military 
records, and medical records from VA hospitals.  With respect to 
private treatment records, the letter informed the Veteran that 
VA would request such records, if the Veteran completed and 
returned the attached VA Form 21-4142, Authorization and Consent 
to Release Information.  The letter also notified the Veteran 
that he would be afforded a VA examination if necessary to make a 
decision on his claim.

The above-referenced VCAA letter emphasized:  "If the evidence 
is not in your possession, you must give us enough information 
about the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines to 
give it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure we receive all requested records that 
are not in the possession of a Federal department or agency."  
[Emphasis as in the original].

The VCAA letter specifically requested:  "If there is any other 
evidence or information that you think will support your claim, 
please let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
complies with the "give us everything you've got" provision 
formerly contained in 38 C.F.R. § 3.159(b) in that it informed 
the Veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  [The Board observes 
that 38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  The 
final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date.  
Because a service connection claim is comprised of five elements, 
the Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.

The Veteran was provided with Dingess notice in the May 2006 VCAA 
letter, which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact of 
the condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations, and statements 
from employers as to job performance and time lost due to 
service-connected disabilities.  

With respect to effective date, the May 2006 letter instructed 
the Veteran that two factors were relevant in determining 
effective dates:  when a claim was received and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule."  The Veteran was also advised in the 
letter as to examples of evidence that would be pertinent to an 
effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to disability 
rating and effective date pursuant to the Court's Dingess 
determination.

As there is no indication that there exists any evidence which 
could be obtained to affect the outcome of this case, no further 
VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid the 
veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).

In the instant case, the Board finds that reasonable efforts have 
been made to assist the Veteran in obtaining evidence necessary 
to substantiate his claim and there is no reasonable possibility 
that further assistance would aid in substantiating it.  The 
evidence of record includes the Veteran's service treatment 
records, the Veteran's statements, and private treatment records.  

As indicated above, the AMC sent the Veteran a letter dated 
August 2010 which requested that he submit treatment records from 
Dr. B.A.R. which might be pertinent to his claim.  The letter 
included an Authorization and Consent to Release Information form 
(VA Form 21-4142) and instructed the Veteran to submit this form 
if he wanted VA to obtain the treatment records from Dr. B.A.R.  
The Veteran neither responded to this letter, nor submitted the 
VA Form 21-4142.  In April 2010, he submitted a statement 
indicating that he had no further evidence to submit.  

The Board recognizes that potential treatment records from Dr. 
B.A.R. remain outstanding.  To the extent that such medical 
evidence exists, it is the Veteran's responsibility either to 
furnish it directly to VA or to identify it with reasonable 
specificity so that VA can obtain it.  The Veteran has done 
neither.  

Additionally, as indicated above, the Veteran was afforded a VA 
examination in July 2010 as to his Hepatitis C.  The examination 
report reflects that the examiner interviewed and examined the 
Veteran, documented his current medical conditions, reviewed 
pertinent medical research, and rendered appropriate diagnoses 
consistent with the remainder of the evidence of record.  See 
Nieves- Rodriguez v. Peake, 
22 Vet. App. 295 (2008) [the probative value of a medical opinion 
comes from when it is the factually accurate, fully articulated, 
and sound reasoning for the conclusion].  The Board therefore 
concludes that the VA examination report is adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate].  

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of this issue has 
been consistent with said provisions.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. § 
3.103 (2010).  He has retained the services of a representative 
and, as indicated above, he testified declined the opportunity to 
testify at a personal hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision.



Relevant law and regulations

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, June 
29, 2004) identified "key points" that included the fact that 
Hepatitis C is spread primarily by contact with blood and blood 
products, with the highest prevalence of Hepatitis C infection 
among those with repeated, direct percutaneous (through the skin) 
exposure to blood (i.e., intravenous drug users, recipients of 
blood transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 1987).  
Another "key point" was the fact that Hepatitis C can 
potentially be transmitted with the reuse of needles from 
tattoos, body piercing, and acupuncture.  The fast letter 
indicates, in its Conclusion section, that the large majority of 
Hepatitis C infections can be accounted for by known modes of 
transmission, primarily transfusion of blood products before 
1992, and injection drug use. 

In addition, VBA Fast Letter 04-13 states:

Population studies suggest hepatitis C can be sexually 
transmitted. However, the chance for sexual transmission of 
[hepatitis C] is well below comparable rates for HIV/AIDS 
or hepatitis B infection. . . . The hepatitis B virus is 
heartier and more readily transmitted than [hepatitis C].  
While there is at least one case report of hepatitis B 
being transmitted by an airgun injection, thus far, there 
have been no case reports of hepatitis C being transmitted 
by an airgun transmission.  The source of infection is 
unknown in about 10 percent of acute hepatitis C cases and 
in 30 percent of chronic hepatitis C cases.  These 
infections may have come from blood-contaminated cuts or 
wounds, contaminated medical equipment or multi- dose vials 
of medications.

The large majority of hepatitis C infections can be 
accounted for by known modes of transmission, primarily 
transfusion of blood products before 1992, and injection 
drug use. Despite the lack of any scientific evidence to 
document transmission of hepatitis C with airgun injectors, 
it is biologically plausible. . . .

VBA Fast Letter 04-13 (June 29, 2004).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).


Analysis

The Veteran seeks entitlement to service connection for Hepatitis 
C, which he asserts he contracted during his military service 
through vaccinations administered via airgun injectors.  See, 
e.g., the Veteran's statement dated March 2006.

In order for service connection to be granted, three elements 
must be present: 
(1) a current disability; (2) in-service incurrence of disease or 
injury; and (3) medical nexus between the first two elements.  
See Hickson, supra.

It is undisputed that the Veteran is currently diagnosed with 
Hepatitis C.  See the July 2010 VA examination report.  As such, 
Hickson element (1) is satisfied.

As to Hickson element (2), the Board will separately address 
disease and injury.

With respect to disease, the Veteran's service treatment records 
are pertinently negative for any diagnosis of hepatitis while in 
service.  No additional medical evidence has been submitted to 
indicate any in-service hepatitis diagnosis, nor has any medical 
professional suggested that the Veteran was diagnosed with 
hepatitis during his active military service.  Rather, a 
diagnosis of Hepatitis C appears to have been first noted 2002.  
See the private treatment records of Dr. P.Y.K. dated March 2003.  
Thus, the Board finds that the portion of Hickson element (2) 
dealing with in-service incurrence or aggravation of a disease 
has not been met.

With respect to in-service injury, the Veteran contends that he 
contracted Hepatitis C during service through inoculations he 
received via airgun injectors.  He has not alleged exposure to 
hepatitis from any other means during service.  Likewise, the 
Veteran's service treatment records do not suggest that he came 
into contact with blood or blood products.  

The Board does not dispute that the Veteran received inoculations 
via airgun injectors during his military service, as this 
contention is supported by service treatment records which 
confirm multiple vaccinations during his active military service.  
See the service vaccination record dated July 1978 and August 
1978.  To this extent, Hickson element (2) is satisfied.

Turning to crucial Hickson element (3), there are conflicting 
medical opinions of record as to the issue of medical nexus 
between the Veteran's currently diagnosed Hepatitis C and his 
military service.  By law, the Board is obligated, under 
38 U.S.C.A. § 7104(d), to analyze the credibility and probative 
value of all evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the Veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court 
has held that the Board may not reject medical opinions based on 
its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

The Board notes that both the Federal Circuit and the Court have 
specifically rejected the "treating physician rule."  See White 
v. Principi, 243 F.3d 1378 
(Fed. Cir. 2001).  Rather, in evaluating the probative value of 
competent medical evidence, the Court has stated in pertinent 
part:  "The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion that the physician reaches...As is true with 
any piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the 
adjudicator..."  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The Board has carefully evaluated the medical evidence and, for 
reasons stated immediately below, finds that the evidence against 
the claim outweighs the evidence in favor.

In support of his claim, the Veteran submitted letters dated 
January 2006, June 2006, and December 2006 from Dr. B.A.R.  In 
his January 2006 letter, Dr. B.A.R. indicated that the Veteran 
does not meet the typical risk factors for Hepatitis C and "was 
in the Army in 1970s when he probably contracted the Hepatitis C 
infection."  Similarly in his June 2006 letter, Dr. B.A.R. 
stated that the Veteran "contracted his HCV infection perhaps 
during his military career . . . He has never used drugs.  He 
never had any blood transfusions.  He never came in contract with 
any other contaminated needle but he did receive multiple 
vaccinations in the Army 25 years ago that perhaps was the source 
of his Hepatitis C."  In his December 2006 letter, Dr. B.A.R. 
echoed his previous conclusions and added, "if his liver disease 
has been present for nearly two decades as now he has got 
cirrhosis of the liver with Hepatitis C which is usually the case 
in patients with Hepatitis C when they develop cirrhosis of the 
liver they had contracted the virus at least twenty years or 
so."  
The January 2006, June 2006, and December 2006 opinions of Dr. 
B.A.R. are worded in terms strongly suggestive of speculation.  
There is a long line of cases where the Court has rejected 
medical opinions as being too speculative.  In Stegman v. 
Derwinski, 3 Vet. App. 228 (1992), the Court held that evidence 
favorable to the veteran's claim that did little more than 
suggest a possibility that his illnesses might have been caused 
by service radiation exposure was insufficient to establish 
service connection.  Similarly, in Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), the Court found that medical evidence which 
merely indicates that the alleged disorder "may or may not" exist 
or "may or may not" be related, is too speculative to establish 
the presence of the claimed disorder or any such relationship.  A 
diagnosis stating that the veteran appellant was "possibly" 
suffering from schizophrenia was also deemed to be too 
speculative.  See Morris v. West, 13 Vet. App. 94, 97 (1999).  In 
view of the aforementioned precedent decisions, the Board finds 
that the January 2006, June 2006, and December 2006 opinions of 
Dr. B.A.R. fail to provide the required degree of medical 
certainty as to medical nexus evidence necessary for the purpose 
of granting service connection and are therefore of little 
probative value.  

Moreover, as to his implication that the Veteran must have 
developed Hepatitis C in service because of the twenty year 
history of the disease in cirrhosis cases, Dr. B.A.R. provided no 
evidence or scientific data to support his conclusion.  Rather, 
his statements were entirely conclusory and, therefore, of little 
probative value.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) [the failure of the physician to provide a basis for 
his opinion goes to the weight and credibility of the evidence].  

On the other hand, the Board attaches greater weight of probative 
value to the recently obtained VA medical opinion dated July 
2010.  The July 2010 VA examiner reviewed the Veteran's VA claims 
folder, including service, VA, and private treatment records, the 
personal history provided by the Veteran, and concluded that 
based on the medical evidence, the Veteran's "Hepatitis C is 
less likely as not (less than 50/50 probability) caused by or a 
result of the air jet immunizations he received during his 
military service."  He explained that "Hepatitis C is 
contracted from blood contaminated with the Hepatitis C virus.  A 
review of authoritative literature (including NIH, Mayo and 
Cleveland Clinics) reveal there is no evidence linking airgun 
injections to the transference of this virus."  

As indicated above, the July 2010 VA examination report appears 
to have been based upon thorough review of the record, including 
the favorable medical opinions submitted by the Veteran, and 
thoughtful analysis of the Veteran's entire history.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion"].  Moreover, the VA opinion is consistent with the 
VBA Fast Letter 04-13 (June 29, 2004), which does not support a 
causal link between Hepatitis C and airgun inoculations.

The Board recognizes that there is conflicting evidence in the 
record concerning the Veteran's intranasal cocaine use and its 
potential as the manner in which he contracted Hepatitis C.  See 
the March 2003 private treatment record of Dr. P.Y.K (noting a 
"brief intranasal cocaine use" by the Veteran "many years 
ago"); see also the statements from the Veteran dated August 
2010 and November 2007 (denying this cocaine use).  These 
contentions were reiterated in the letters from Dr. B.A.R. dated 
January 2006, June 2006, and December 2006).  Critically, 
regardless of the disputed cocaine use, the record does not 
support the Veteran's contentions of in-service Hepatitis C 
exposure.  As described above, the probative medical nexus 
evidence of record demonstrates that the Veteran's Hepatitis C is 
less likely as not caused by the airgun inoculations.

To the extent that the Veteran or his representative is 
contending that the currently diagnosed Hepatitis C is related to 
the Veteran's military service, the Board notes that under 
certain circumstances lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's lay reports of 
current disability are supported by the clinical evidence.  
However, at issue in this case is whether there is competent 
evidence linking his current disability to in-service 
vaccinations administered via airgun injectors.  In this regard, 
neither the Veteran nor his representative is competent to 
comment on medical matters such as etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (2010) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions].  Accordingly, the statements offered by the Veteran 
and his representative in support of the claim are not competent 
evidence of a nexus between current disability and military 
service.  

To the extent that the Veteran is contending that he has somehow 
had Hepatitis C on a continuous basis since service, the Board is 
of course aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed in the law and regulations section above.  In Savage v. 
Gober, 10 Vet. App. 488 (1997), the Court noted that while the 
concept of continuity of symptomatology focuses on continuity of 
symptoms, not treatment, the lack of evidence of treatment may 
bear upon the credibility of the Veteran's current assertions of 
a continuity of symptomatology.  The Board acknowledges that the 
Veteran is competent to give evidence about what he experienced; 
for example, he is competent to report that he has experienced 
certain symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 
195 (2007) [holding that, "[a]s a layperson, an appellant is 
competent to provide information regarding visible, or otherwise 
observable symptoms of disability]; see also Barr v. Nicholson, 
21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  
However, competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331-37 (Fed. Cir. 2006); see also Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

The Veteran is competent to report in-service air gun 
inoculations; however, he is not competent to opine on the cause 
of his Hepatitis C.  The medical record in this case shows that 
Hepatitis C was first diagnosis in 2002, approximately twenty-two 
years after his separation from active military service, and 
contains competent medical authority stating that the Hepatitis C 
is not related to airgun injections during service.  As discussed 
above, the Veteran is not competent to attribute his Hepatitis C 
to a particular cause.  See Espiritu, supra.  Any such statements 
offered in support of the appellant's claim do not constitute 
competent medical evidence as to continuity of symptomatology and 
cannot be accepted by the Board.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995).

In Voerth v. West, 13 Vet. App. 117, 120-21 (1999), the Court 
held that in order to award service connection 38 C.F.R. § 
3.303(b), there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent.  Such 
evidence is lacking in this case.  Continuity of symptomatology 
after service is therefore not demonstrated.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
Hepatitis C.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for Hepatitis C is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


